EXHIBIT B
16-01033-smb      Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13       Main Document
                                           Pg 1 of 45



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------X
In re:                                                  :
                                                        :   Chapter 7
        TRANSCARE CORP., et al.,                        :   Case No. 16-10407 (SMB)
                                                        :
                                Debtors.                :   (Jointly Administered)
--------------------------------------------------------X
SHAMEEKA IEN on behalf of herself and all :
Others similarly situated,                              :
                                Plaintiff,              :   Adv. Proc. No. 16-01033 (SMB)
                                                        :
                --against--                             :
                                                        :
TRANSCARE CORP., TRANSCARE                              :
NEW YORK, INC., TRANSCARE ML, INC., TC :
AMBULANCE GROUP, INC., TRANSCARE                        :
MANAGEMENT SERVICES, INC., TCBA                         :
AMBULANCE, INC., TC BILLING AND                         :
SERVICES CORP., TRANSCARE                               :
WESTCHESTER, INC., TRANSCARE                            :
MARYLAND, INC., TC AMBULANCE NORTH, :
INC., TRANSCARE HARFORD COUNTY, INC.,:
LYNN TILTON, ARK II CLO 2001-1 LIMITED, :
ARK INVESTMENT PARTNERS II, L.P.,                       :
PATRIARCH PARTNERS, LLC, and                            :
PATRIARCH PARTNERS III, LLC,                            :
                                                        :
                                Defendants.             :
--------------------------------------------------------X

 MEMORANDUM DECISION GRANTING IN PART AND DENYING IN PART
  MOVING DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT AND
     GRANTING PARTIAL SUMMARY JUDGMENT TO PLAINTIFF

A P P E A R A N C E S:

RAISNER ROUPINIAN LLP
Attorneys for Plaintiff
500 Fifth Avenue, Suite 1600
New York, NY 10110
       Jack A. Raisner, Esq.
       René S. Roupinian, Esq.
             Of Counsel
16-01033-smb    Doc 157    Filed 05/07/20 Entered 05/07/20 09:56:13       Main Document
                                       Pg 2 of 45



PROSKAUER ROSE LLP
Attorneys for Movants
Eleven Times Square
New York, NY 10036
      Nicole A. Eichberger, Esq.
      Gillian G. Egan, Esq.
      Kathleen M. McKenna, Esq.
             Of Counsel

LAMONICA HERBST & MANISCALCO, LLP
Attorneys for Chapter 7 Trustee
3305 Jerusalem Avenue
Wantagh, NY 11793
      Joseph S. Maniscalco, Esq.
      Holly R. Holecek, Esq.
            Of Counsel

STUART M. BERNSTEIN
United States Bankruptcy Judge:

      The Plaintiff, Shameeka Ien, brought this class action on behalf of herself and

similarly situated former employees of Defendants TransCare Corporation, TransCare

New York, Inc., TransCare ML, Inc., TC Ambulance Group, Inc., TransCare

Management Services, Inc., TCBA Ambulance, Inc., TC Billing and Services

Corporation, TransCare Westchester, Inc., TransCare Maryland, Inc., TC Ambulance

North, Inc. and TransCare Harford County, Inc. (collectively, “TransCare” or “Debtors”)

to recover damages under the Worker Adjustment and Retraining Notification Act, 29

U.S.C. § 2101 et seq. (“US WARN Act”), the New York State Worker Adjustment and

Retraining Notification Act, N.Y. LAB. LAW (“NYLL”) § 860 et seq. (“NY WARN Act,”

and together with the US WARN Act, the “WARN Acts”), and the unpaid wage laws of

New York, Pennsylvania and Maryland.


      The non-TransCare Defendants (collectively, the “Movants”) have moved for

summary judgment (“Motion”). (See Non-Debtor Defendants’ Memorandum of Law in

                                           2
16-01033-smb       Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13                Main Document
                                            Pg 3 of 45



Support of Their Motion for Summary Judgment, dated May 21, 2019 (“Moving Brief”)

(ECF1 Doc. # 109).)2 The Movants include Patriarch Partners, LLC (“Patriarch

Partners”), Patriarch Partners III, LLC (“Patriarch III”), Ark Investment Partners II,

L.P. (“AIP II”), Ark II CLO 2001-1 Limited (“Ark II,” and collectively with Patriarch

Partners, Patriarch III, and AIP II, the “Entity Defendants”), and Lynn Tilton. The

Plaintiff opposes the Motion.3 (See Plaintiff’s Opposition to Non-Debtor Defendants’

Motion for Summary Judgment, dated June 28, 2019 (“Opposition Brief”) (ECF Doc. #

131).)4 For the reasons set forth below, the Motion is granted in part and denied in part.

In addition, the Court grants partial summary judgment on behalf of the Plaintiff and

against Tilton on the state wage claims.


                                          BACKGROUND5


1       “ECF” refers to the electronic docket of this adversary proceeding.

2       See also Non-Debtor Defendants’ Reply Memorandum of Law in Support of Their Motion for
Summary Judgment, dated July 31, 2019 (“Reply Brief”) (ECF Doc. # 125); Non-Debtor Defendants’
Memorandum in Opposition to the Court’s Notice of Fed. R. Civ. P. 7056(f) Motion, dated Sept. 6, 2019
(“Defendants Rule 56(f) Brief”) (ECF Doc. # 138); Non-Debtor Defendants’ Supplemental Memorandum
in Support of Their Motion for Summary Judgment, Seeking Summary Judgment in Favor of Non-
Debtor Defendant Ark II CLO 2001-1 Limited, dated Dec. 13, 2019 (“Defendants Supp. Brief”) (ECF Doc.
# 149).

3      The chapter 7 trustee of the Debtors (the “Trustee”) filed a limited objection to the Motion. (See
Chapter 7 Trustee’s Limited Objection to Non-Debtor Defendants’ Motion for Summary Judgment, dated
June 28, 2019 (“Trustee Opposition”) (ECF Doc. # 118).)

4      See also Plaintiff’s Response to Non-Debtor Defendants’ Opposition to a Sua Sponte Summary
Judgment Determination, dated Sept. 13, 2019 (“Plaintiff Rule 56(f) Brief”) (ECF Doc. # 140); Plaintiff’s
Opposition to Non-Debtor Defendants’ Motion for Summary Judgment With Respect to Non-Debtor
Defendant Ark II CLO 2001-1 Limited, dated Jan. 24, 2020 (“Plaintiff Supp. Brief”) (ECF Doc. # 155).

5        The background is derived from the statements of undisputed facts submitted by the parties
pursuant to Rule 7056-1 of the Local Bankruptcy Rules for the Southern District of New York. Each
party’s proposed facts, and whether the other side disputes them, are set forth in the Non-Debtor
Defendants’ Reply Statement of Undisputed Facts Pursuant to Local Bankruptcy Rule 7056-1 in Support
of Their Motion for Summary Judgment, dated July 31, 2019 (ECF Doc. # 126) (this reply document also
fixed a typo in the Plaintiff’s fact statement which resulted in many facts being mis-numbered by one).
The Movants’ facts listed in numbered paragraphs 1 through 99, and the Plaintiff’s facts listed in


                                                     3
16-01033-smb       Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13                Main Document
                                            Pg 4 of 45



A.      TransCare and the Movants

        At all relevant times prior to February 24, 2016, the Debtors provided ambulance

and paratransit transportation services in New York, Pennsylvania, and Maryland. (DF

¶ 1.) Glenn Leland served as TransCare’s CEO until his employment was terminated on

January 8, 2016. Mark Bonilla served as TransCare’s CFO until his resignation on or

about September 29, 2015, and continued as a consultant until about January 8, 2016.

The remaining TransCare officers were Peter Wolf (COO), Tom Fuchs (VP of Transit

Services), and Glen Youngblood (VP of Performance Excellence). (DF ¶ 3.) Lynn Tilton

served as TransCare’s sole director, (DF ¶ 12), and indirectly holds a majority equity

stake in TransCare through her personal investment funds Ark II and AIP II (together,

the “Funds”). (DF ¶ 23; PF ¶ 104; Amended Answer to Amended Adversary Class

Action Complaint, dated Dec. 13, 2019 at ¶ 27 (ECF Doc. # 148).)


        Tilton also controls and directly or indirectly owns the other Entity Defendants.

They include Defendant Patriarch Partners, a private equity firm, (DF ¶ 14; PF ¶ 101),

whose employees, including Brian Stephens (senior director, legal), Michael Greenberg

(director of portfolio management), and W. Randall Jones (managing director), worked

on TransCare matters. (DF ¶ 17.) Jean Luc Pelissier, an employee of non-party affiliate



numbered paragraphs 100 through 260, will be denoted as “DF ¶ _” and “PF ¶ _,” respectively. The Court
will refer to the facts set forth in the parties’ Rule 7056-1 statements if those facts are undisputed and
essentially stipulated.

        The Court will also refer to exhibits attached to the Declaration of Nicole A. Eichberger, Esq. in
Support of Non-Debtor Defendants’ Motion for Summary Judgment, dated May 21, 2019 (“Eichberger
Declaration”) (ECF Doc. # 113) and the Declaration of Jack A. Raisner, dated June 28, 2019 (“Raisner
Declaration”) (ECF Doc. # 131-2). Finally, the Court recently addressed some of these issues in
connection with the Plaintiff’s motion for summary judgment in Ien v. TransCare Corp. (In re TransCare
Corp.), 611 B.R. 160 (Bankr. S.D.N.Y. 2020) (“Prior Decision”), familiarity with which is assumed.



                                                    4
16-01033-smb      Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13             Main Document
                                           Pg 5 of 45



Patriarch Partners Management Group, LLC (“Patriarch Management”), also worked on

TransCare matters. (DF ¶ 18.) Patriarch III is a limited partner of AIP II and was

previously the collateral manager for AIP II. (DF ¶¶ 28, 29.) In addition to using the

Funds to hold equity, Tilton also used the Funds to make secured loans to TransCare.

(DF ¶¶ 24, 50.)6 Tilton controls and manages the Funds and Patriarch III, and those

entities have no other employees. (DF ¶¶ 23, 25, 28, 31, Declaration of Lynn Tilton in

Support of Non-Debtor Defendants’ Supplemental Memorandum in Support of Their

Motion for Summary Judgment, Seeking Judgment in Favor of Non-Debtor Defendant

Ark II CLO 2001-1 Limited, signed Dec. 11, 2019 at ¶¶ 1, 4 (ECF Doc. # 149-1).)


B.     Prepetition Credit Facilities

       By credit agreement dated as of August 4, 2003 (“2003 Credit Agreement”),

TransCare Corporation borrowed funds from a group of term loan lenders comprised of

(i) AIP II, (ii) Zohar CDO 2003-1, Ltd., (“Zohar CDO”) (iii) Zohar II 2005-1, Ltd. (“Zohar

II”), (iv) Zohar III, Ltd. (“Zohar III,” and collectively with Zohar CDO and Zohar II, the

“Zohar Lenders”), (v) Credit Suisse Alternative Capital, Inc., and (vi) First Dominion

Funding I. (PF ¶ 106.) Non-party Patriarch Partners Agency Services, LLC (“PPAS”) –

an entity ultimately owned and controlled by Tilton (PF ¶ 102) – served as the

administrative agent under the 2003 Credit Agreement. (PF ¶ 106.) Patriarch Partners

performed collateral management duties for the Zohar Lenders until it resigned as

collateral manager on March 3, 2016. (DF ¶ 15.)




6      Tilton also made secured loans to TransCare through non-party Ark Angels II, LLC (“Ark Angels”)
– another personal investment fund owned by Tilton. (DF ¶ 50.)


                                                  5
16-01033-smb       Doc 157       Filed 05/07/20 Entered 05/07/20 09:56:13                  Main Document
                                             Pg 6 of 45



        On or about October 13, 2006, Wells Fargo Bank, N.A. (“Wells Fargo”) and

TransCare entered into an asset-based lending agreement (“ABL Agreement”) which

allowed TransCare to borrow funds from Wells Fargo secured by TransCare’s inventory

and receivables. (DF ¶¶ 36-37.)


C.      TransCare’s Financial Distress

        TransCare was in severe financial distress from at least 2015. It was significantly

behind in satisfying its outstanding accounts payable to the point that various critical

suppliers refused to continue doing business with TransCare until their debts were

satisfied. (See Deposition7 of Glenn Leland, dated Nov. 27, 2018 (“Leland Dep. I”)8 at

53:19-55:5, 57:3-58:19; Deposition of Glenn Leland, dated Jan. 3, 2019 (“Leland Dep.

II”)9 at 619:15-620:2.)10 TransCare often struggled to make weekly payroll, (Leland Dep.

I at 76:7-10, 124:12-17), and missed payroll in July and December 2015. (Leland Dep. II

at 520:25-521:9, 621:3-14, 629:8-17.) TransCare’s fleet of ambulances was old and in

dire need of repair and/or replacement. (Leland Dep. I at 55:6-57:3, 67:6-69:10;




7        The deposition transcripts provided by the parties include those taken in this action as well as an
action commenced by the Trustee asserting, inter alia, breach of fiduciary duty claims against Tilton,
Patriarch Partners, and certain affiliated entities. See LaMonica v. Tilton, Adv. Pro. No. 18-01021 (Bankr.
S.D.N.Y.) (“LaMonica v. Tilton”). Many of the material facts overlap, and the Court will not identify the
action in which the deposition was taken unless it is necessary to avoid confusion.

8       Excerpts of Leland Dep. I are attached as Exhibit M to the Eichberger Declaration and Exhibit 2
to the Raisner Declaration.

9       Excerpts of Leland Dep. II are attached as Exhibit 7 to the Raisner Declaration.

10      TransCare even lost cashless access through tollways and toll-bridges because it failed to pay the
balance owed to EZ-Pass – the system which facilitates automatic debit of tolls. This had a negative effect
on TransCare’s ability to quickly get patients to the hospital because its ambulances had to use the cash-
only lanes in a queue with other cars at toll plazas. (Leland Dep. I at 103:15-104:15.)



                                                     6
16-01033-smb       Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13               Main Document
                                            Pg 7 of 45



Deposition of John Husson, dated Nov. 12, 201811 at 19:12-16.) Moreover, TransCare

lacked the funds to pay premiums for vital insurance policies and lost workers’

compensation coverage at one point. (Leland Dep. I at 60:20-61:14.) TransCare also

had to make substantial interest payments under the 2003 Credit Agreement including

to Tilton-owned entities affiliated with Patriarch Partners. (Husson Dep. II at 17:12-24.)

As a result of these financial pressures, Tilton-owned entities had to inject capital into

TransCare on several occasions to fund payroll and prevent interruption of critical

supplies. (Husson Dep. I at 16:25-17:13, 32:6-12; Leland Dep. I at 58:24-59:4; Leland

Dep. II at 520:25-521:9.) These cash infusions, however, were never enough to remedy

the underlying liquidity issues TransCare faced. (Leland Dep. II at 614:15-21.)


        On October 2, 2015, Wells Fargo issued a notice of intent to waive renewal of the

ABL Agreement, which would otherwise renew automatically at the end of January

2016, in favor of negotiating a new agreement with TransCare. (DF ¶¶ 41-42.) In

November 2015, representatives of TransCare (Leland, Bonilla, Wolf, Youngblood),

Patriarch Partners (Greenberg), Patriarch Management (Pelissier), and Well Fargo met

to discuss renewal of the ABL Agreement. Wells Fargo conveyed that a prerequisite to a

renewal of the ABL Agreement was an investment by Patriarch into TransCare. (See

Email from Leland to Tilton, et al., dated Nov. 21, 2015.)12 Moreover, the deterioration

of the business negatively affected TransCare’s ability to borrow funds under the ABL


11       Mr. Husson, a Wells Fargo lending officer, was deposed twice on November 12, 2018 – once in
this action and then in LaMonica v. Tilton. The deposition transcript from this action will be referenced
as “Husson Dep. I,” excerpts of which are annexed as Exhibit C to the Eichberger Declaration and Exhibit
8 to the Raisner Declaration. The deposition transcript from LaMonica v. Tilton will be referenced as
“Husson Dep. II,” excerpts of which are annexed as Exhibit K to the Eichberger Declaration and Exhibit
15 to the Raisner Declaration.

12      Attached as Exhibit 49 to the Raisner Declaration.


                                                    7
16-01033-smb      Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13       Main Document
                                           Pg 8 of 45



Agreement. Wells Fargo’s collateral base was shrinking, (Husson Dep. I at 38:8-25),

and Wells Fargo eventually downgraded TransCare’s credit rating citing, inter alia, (i)

“significant deterioration” in financial performance, (ii) the age of the ambulance fleet,

(iii) the existence of a financial covenant default, (iv) weak IT systems, (v) significant

turnover in senior management, and (vi) substantial interest payment obligations under

subordinated debt, of which approximately 90% was “owed to Patriarch,” totaling over

$7,500,000 in the past two years. (See Email chain among Wells Fargo personnel,

dated Feb. 21-23, 2015;13 Husson Dep. II at 20:5-13, 108:3-24.)


       On December 3, 2015, Leland told a colleague that TransCare was “close to the

end” unless it received a capital investment of $6.4 million from Patriarch – an amount

based on a financial model that Bonilla had built. (See Email chain between Leland and

colleague, dated Dec. 2-3, 2015.)14 No investment came in December, Bonilla updated

his model in early January 2016, and the passage of one month increased the required

capital investment to $7.8 million. (See Email chain between Leland and Youngblood,

dated Jan. 3, 2016;15 accord email chain among Bonilla, Leland, Wolf, Greenberg, and

Pelissier, dated Jan. 2, 2016.)16 Similarly, on or around December 10, Wells Fargo’s

Husson told Greenberg of Patriarch Partners that an investment between $5.5 million

and $6 million was necessary to address outstanding issues including improving




13     Attached as Exhibit 64 to the Raisner Declaration.

14     Attached as Exhibit 50 to the Raisner Declaration.

15     Attached as Exhibit 59 to the Raisner Declaration.

16     Attached as Exhibit 78 to the Raisner Declaration.



                                                  8
16-01033-smb        Doc 157     Filed 05/07/20 Entered 05/07/20 09:56:13                Main Document
                                            Pg 9 of 45



TransCare’s infrastructure. (See Email from Greenberg to Tilton and Pelissier, dated

Dec. 10, 2015.)17


        On December 16, 2015, Wells Fargo learned that TransCare was three weeks in

arrears on payroll tax payments and froze TransCare’s ability to borrow under the ABL

Agreement. Leland observed that absent a capital investment, TransCare would not be

able to make payroll or pay workers compensation insurance premiums, and therefore,

TransCare was approaching “a natural point of cessation of operations without an

investment.” (See Email chain among Leland, Bonilla, Greenberg, Pelissier, and Gerald

Campbell, dated Dec. 16, 2015.)18


D.      Retention of CMAG

        Over the weekend of December 12-13, 2015, Tilton determined that “we could not

continue with the current management team, and we would either need to sell, file for

bankruptcy, unwind, or do some sort of transaction” with respect to TransCare.

(Deposition of Lynn Tilton, dated Oct. 29, 2018 (“Tilton Dep. I”)19 at 164:15-19.) Around

January 8, 2016, Leland’s employment as CEO of TransCare was terminated, and

Bonilla ceased his role as a consultant. (DF ¶ 3.) TransCare did not hire a replacement

CEO, and thereafter, Wells Fargo primarily dealt with Greenberg, Pelissier and Tilton on

TransCare matters. (See Husson Dep. II at 53:14-21; Husson Dep. I at 122:24-123:8;




17      Attached as Exhibit 65 to the Raisner Declaration.

18      Attached as Exhibit 66 to the Raisner Declaration.

19      Excerpts of the Tilton Dep. I are attached as Exhibit J to the Eichberger Declaration and Exhibit
43 to the Raisner Declaration.



                                                    9
16-01033-smb       Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13               Main Document
                                           Pg 10 of 45



accord Deposition of Carl J. Landeck, dated Nov. 16, 2018 (“Landeck Dep.”)20 at 40:4-

12.)


        By Consulting Agreement, dated as of January 7, 2016 (“Consulting Agreement”),

TransCare retained Carl Marks Advisory Group (“CMAG”) to provide financial

consulting services.21 CMAG’s Carl Landeck assumed the role of TransCare’s interim

CFO under the Consulting Agreement. (Consulting Agreement at ¶ 2.) CMAG

employees Jonathan Killion, Mark Claster, and Marc Pfefferle also worked on the

engagement. (Id.)


        CMAG produced an initial report to Patriarch Partners on January 15, 2016

(“CMAG Report”).22 It stated, inter alia, that TransCare was “at a critical junction

where it can no longer operate without a significant infusion of capital . . . .” (CMAG

Report at 2.) Among other things, CMAG discussed the need to pay outstanding

insurance obligations, replace a certain number of vehicles, and repair eroded

relationships with vendors and customers. (Id.) In order to have a successful

turnaround, TransCare required a capital investment of between $4.5 million and $6.5

million, of which between $1.5 million and $2 million was needed immediately. (Id. at

3.) Around the same time, Tilton authorized secured loans to TransCare from Ark II

and non-party Ark Angels in an aggregate amount of over $2 million. (DF ¶ 50.)




20       Excerpts of the Landeck Dep. are attached as Exhibit G to the Eichberger Declaration and Exhibit
16 to the Raisner Declaration.

21      A copy of the Consulting Agreement is attached as Exhibit BB to the Eichberger Declaration.

22      A copy of the CMAG Report is attached as Exhibit 80 to the Raisner Declaration.



                                                   10
16-01033-smb      Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13            Main Document
                                          Pg 11 of 45



       On January 27, 2016, CMAG sent various documents to Greenberg, Pelissier and

Jones in advance of a meeting including TransCare’s 2016 Plan Executive Summary

(“CMAG Summary”).23 The CMAG Summary explained that TransCare was “now

operating at an absolute breaking point” and had “strained and broken relationships”

with customers, employees, vendors, and landlords. (CMAG Summary at 2-3.) The

CMAG Summary increased the capital investment required for a turnaround to at least

$7.5 million. (CMAG Summary at 5 (“To have a chance of a turnaround, TransCare

needs an immediate incremental pledge of support from Patriarch totaling $7.5M+

excluding 2016 term interest . . . .”).) In early February, CMAG explained to Patriarch

representatives that “we are all at the 24th hour. Without funding of critical

requirements, company cannot last through next week.” (Email chain among Landeck,

Pfefferle, Pelissier, Greenberg, et al., dated Feb. 2-3, 2016;24 Landeck Dep. at 74:4-7.)


       In a series of emails on February 9, 2016 between Tilton and Wells Fargo’s Kurt

Marsden, Tilton commented, inter alia, that (i) TransCare had endured a “constant

deterioration of customers, vendors and loss of employees” since July 2015, (ii) she was

meeting with bankruptcy counsel that afternoon, and (iii) it may be time for Wells Fargo

to foreclose on TransCare’s assets under the terms of the ABL Agreement. (Email chain

between Tilton and Marsden, dated Feb. 9, 2016.)25


E.     The Tilton Plan


23    A copy of the CMAG Summary is included in Exhibit 83 to the Raisner Declaration at Bates Nos.
PPTC00021567-80.

24     Attached as Exhibit 85 to the Raisner Declaration.

25     Attached as Exhibit 18 to the Raisner Declaration.


                                                  11
16-01033-smb       Doc 157       Filed 05/07/20 Entered 05/07/20 09:56:13                Main Document
                                            Pg 12 of 45



        Out of options, Tilton devised a plan (“Tilton Plan”). (DF ¶ 55.) She divided

TransCare into two groups. The first group, which ultimately corresponded to the

Subsequent Debtors identified in the Prior Decision, would continue to operate under

new ownership through a two-step reorganization. In step one, the secured lenders

represented by PPAS, as agent, would foreclose pursuant to Article 9 of the Uniform

Commercial Code on the assets of the TransCare entities that provided ambulance

services in Pittsburgh, Pennsylvania and New York’s Hudson Valley and paratransit

transportation services under a contract with the Metropolitan Transit Authority

(“MTA”). In step two, the secured lenders would transfer the foreclosed assets to two

new entities, Transcendence Transit, Inc. and Transcendence Transit II, Inc. (together,

“Transcendence”)26 created by Tilton (the “Transcendence Transfer”). The remaining

TransCare entities, which corresponded to the Initial Debtors identified in the Prior

Decision, would be wound down (the “Wind-Down”) in chapter 11. (Husson Dep. I at

115:5-25; Deposition of Lynn Tilton, dated Oct. 30, 2018 (“Tilton Dep. II”)27 at 48:24-

49:10; DF ¶ 60.)


        By early February 2016, Tilton and her employees at Patriarch Partners

(Greenberg, Stephen, Jones, John Pothin and Kevin Dell) and Patriarch Management

(Pelissier) were taking steps to implement the Tilton Plan including:




26       The two Transcendence entities were formed on February 10, 2016. (DF ¶ 59.) Tilton held a
majority equity interest in the Transcendence entities through her ownership of the Funds and other
entities. (Tilton Dep. I at 111:6-11.) She also acted as manager of the Transcendence entities. (PF ¶ 203.)

27      Excerpts of Tilton Dep. II are attached as Exhibit A to the Eichberger Declaration and Exhibit 89
to the Raisner Declaration.



                                                    12
16-01033-smb        Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13                  Main Document
                                            Pg 13 of 45



        retaining Curtis, Mallet-Prevost, Colt & Mosle LLP (“Custis Mallet”) as
         bankruptcy counsel for TransCare,

        inquiring with the MTA about re-issuing the paratransit transportation contract
         to a different legal entity (i.e., Transcendence) (see Email, dated Feb. 9, 2016
         from Pelissier to MTA representative),28

        circulating a checklist of matters to address in advance of “Business Shutdown”
         (see Email, dated Feb. 8, 2016 from Pothin to Pelissier, Greenberg, Stephen and
         Jones;29 see also Email, dated Feb. 14, 2016 from Pelissier to Jones, Pothin,
         Greenberg, Stephen, Dell, Wolf and Youngblood),30

        circulating draft communications to be sent to TransCare employees including
         draft WARN Act notices31 (see Emails among Patriarch personnel, dated Feb. 12,
         14, 16, & 17, 2016),32 and

        drafting a Transition Services Agreement between TransCare and Transcendence
         under which, inter alia, TransCare would continue to provide certain services to
         Transcendence (see Email, dated Feb. 17, 2016 from Dell to Youngblood).33

         Additionally, Tilton and Patriarch were negotiating with Wells Fargo on the

terms of continued financing, (see, e.g., Email chain between Tilton and Marsden, dated

Feb. 9, 2016),34 and on February 19, Wells Fargo sent Patriarch Partners a term sheet35

outlining the terms of a proposed $16.5 million credit line. However, a dispute arose


28       Attached as Exhibit 86 to the Raisner Declaration.

29       Attached as Exhibit 32 to the Raisner Declaration.

30       Attached as Exhibit PP to the Eichberger Declaration.

31      On February 17, 2016, Stephen rebuffed the advice of a Curtis Mallet attorney to “provide WARN
Notices to the employees ASAP,” (see Email, dated Feb. 17, 2016 attached as Exhibit 37 to the Raisner
Declaration), and two days later, Tilton stated that WARN Act notices would not be issued until the
Transcendence Transfer was completed. (See Email, dated Feb. 19, 2016 attached as Exhibit 38 to the
Raisner Declaration.)

32       Attached as Exhibits 33-36 to the Raisner Declaration.

33       Attached as Exhibit 94 to the Raisner Declaration.

34       Attached as Exhibit 18 to the Raisner Declaration.

35       A copy of the term sheet is attached as Exhibit 102 to the Raisner Declaration.



                                                    13
16-01033-smb      Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13             Main Document
                                          Pg 14 of 45



between Tilton and Wells Fargo about which party would fund a certain “$10 million

hole” which included TransCare payroll obligations. (See Husson Dep. I at 77:10-79:6.)

In the days leading up to the chapter 7 filing of the Initial Debtors, negotiations broke

down and Tilton resolved to end the financing relationship with Wells Fargo. (See

Emails, dated Feb. 19, 21, 22, & 23, 2016.)36


       Documents were also prepared to effectuate the Transcendence Transfer.37

Patriarch Partners’ Stephen sent TransCare’s Wolf a “Notice of Default and

Acceleration” with respect to the 2003 Credit Agreement executed by PPAS as

administrative agent and the Zohar Lenders and Ark II38 as lenders (collectively, the

“Foreclosing Parties”). (See Notice of Default and Acceleration, dated Feb. 24, 2016.)39

In addition, Stephen sent Wolf a “Notice of Acceptance of Subject Collateral in Partial

Satisfaction of Obligation” in which the Foreclosing Parties proposed to accept the

Subsequent Debtors’ assets under an Article 9 foreclosure in satisfaction of $10 million

owed under the 2003 Credit Agreement. (See Notice of Acceptance of Subject Collateral

in Partial Satisfaction of Obligation, dated Feb. 24, 2016.)40 Last, the Foreclosing

Parties and Transcendence Transit Inc. entered into a Bill of Sale on February 24 to

transfer the foreclosed-upon assets to Transcendence Transit Inc. (See Bill of Sale,



36     Attached as Exhibits 26-30 to the Raisner Declaration.

37    The Tilton Plan was executed without Wells Fargo’s input and violated the terms of the ABL
Agreement. (Husson Dep. II at 75:24-76:18, 82:3-83:8.)

38     The record does not indicate when Ark II became a lender under the 2003 Credit Agreement.

39     Attached as Exhibit 113 to the Raisner Declaration at Bates Nos. PP-TRBK0043311-14.

40     Attached as Exhibit 113 to the Raisner Declaration at Bates Nos. PP-TRBK0043306-10.



                                                 14
16-01033-smb       Doc 157     Filed 05/07/20 Entered 05/07/20 09:56:13               Main Document
                                          Pg 15 of 45



Agreement to Pay and Transfer Statement, dated Feb. 24, 2016;41 DF ¶ 81.) Tilton

signed for each Foreclosing Party on both notices and the bill of sale. According to the

Movants, the Transcendence Transfer, if successful, could have saved the jobs of 700 out

of the roughly 1,800 total TransCare employees. (DF ¶ 56; Email from Landeck to the

Trustee, dated Feb. 27, 201642 (noting that TransCare has approximately 1,800

employees).)


F.     Bankruptcy Filings and the Failure of the Transcendence Transfer

       On February 24, 2016, the Initial Debtors filed petitions for relief under chapter 7

of the Bankruptcy Code. On February 25, 2016, Salvatore LaMonica was appointed

interim Trustee of the Initial Debtors. (DF ¶ 95.) He met with representatives of

Patriarch Partners and Wells Fargo late into the evening to find out if either party was

willing to fund payroll to keep the Initial Debtors operational for a short period.

(Deposition of Salvatore LaMonica, dated Oct. 23, 2018 (“LaMonica Dep. I”)43 at 51:9-

24; PF ¶ 244.) Wells Fargo was prepared to fund some of the payroll but not enough,

and Tilton’s representative ultimately refused to fund anything. (LaMonica Dep. II at

24:3-25:10.) The Trustee made it clear that he was not going to continue the business

unless he was assured that the employees would be paid. (LaMonica Dep. I at 52:12-16.)




41     Attached as Exhibit KKK to the Eichberger Declaration.

42     Attached as Exhibit 119 to the Raisner Declaration.

43      Excerpts of the LaMonica Dep. I are attached as Exhibit F to the Eichberger Declaration and
Exhibit 120 of the Raisner Declaration. The Trustee was also deposed in LaMonica v. Tilton on October
23, 2018 (“LaMonica Dep. II”) excerpts of which are attached as Exhibit 31 to the Raisner Declaration.


                                                  15
16-01033-smb    Doc 157    Filed 05/07/20 Entered 05/07/20 09:56:13        Main Document
                                      Pg 16 of 45



      After the meeting, it became clear to the Trustee that he wasn’t going to continue

the operations. (LaMonica Dep. I at 54:2-4.) The ambulances, including those that had

been foreclosed upon, were out on the street driven by people who were not going to be

paid. The Trustee was concerned that the drivers might abandon the vehicles and the

vehicles might have narcotics on board. Accordingly, he directed the dispatcher to tell

the drivers to return their vehicles to the Hamilton Avenue location and arranged with

the New York City Fire Commissioner to accept ambulances at firehouses throughout

the city. (LaMonica Dep. I at 54:2-21.)


      The Tilton Plan was in jeopardy. Without the Trustee’s cooperation, the

Patriarch/Transcendence team turned to self-help. Stephen sent an email at 10:53 p.m.

to the team advising them that “we need to secure as many assets (ambulances,

equipment, etc.) as possible as quickly as we can.” (Raisner Declaration, Ex. 121.)

Stephen was not sure where the most valuable assets were located “but it makes sense to

target those first ─ if those assets can be moved.” (Id.) Pelissier responded with plans

to seize the AS 400 computer. At 11:23 p.m., he sent an email to Stephen and others

that the server would be picked up, moved in a non-ambulance vehicle to the MTA

facility “and reconnected on time for the MTA para transit division to do their early

morning routing.” (Raisner Declaration, Ex. 122.) However, TransCare’s computers

were located at premises in the Trustee’s possession, (see LaMonica Dep. I at 36:7-8),

and any attempt to seize the server might violate the automatic stay.


      The continuation of the paratransit division presented a separate problem.

Patriarch was willing to fund the payroll for those drivers, but Transcendence had not

set up a payroll account and wanted to use TransCare’s account and checks to pay them;

                                            16
16-01033-smb      Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13    Main Document
                                          Pg 17 of 45



a proposal the Trustee found “problematic.” (Lamonica Dep. II at 35:13-36:10.) In

addition, the MTA contract was with an Initial Debtor, TransCare New York, Inc. The

attorney acting on behalf of Transcendence asked the Trustee to consent to the

termination of the MTA contract so that Transcendence could enter into a new contract

with the MTA. (See Email chain, dated Feb. 26, 2016;44 LaMonica Dep. II at 36:11-20.)

The Trustee ultimately agreed but any deal between Transcendence and the MTA was

nevertheless unraveling.


       On February 26, Stephen wrote to an MTA representative that the “main issue”

was that “when we heard that the MTA was scheduling to retrieve the vehicles, we took

that as an expression that we were not going to be able to reach agreement and we

immediately notified the employees that operations would be discontinuing.” (Email

from Stephen to MTA representative, dated Feb. 26, 2016.)45 Stephen was also

“concerned” with what actions the Trustee “might take on multiple fronts.” (Id.) Thus,

by February 26, 2016, it became clear that the Transcendence Transfer would also fail,

and the February 26 Notice was sent laying off the remaining TransCare employees. See

Prior Decision, 611 B.R. at 164.


       The February 26 Notice attributed the second set of layoffs to the refusal by Wells

Fargo, CMAG and the Trustee to fund the previous week’s payroll. Prior Decision, 611

B.R. at 164 (quoting February 26 Notice). It is not clear whether Patriarch Partners is

still contending that Wells Fargo’s refusal to fund Transcendence led to the failure of the



44     Attached as Exhibit 123 of the Raisner Declaration.

45     Attached as Exhibit 125 to the Raisner Declaration.


                                                  17
16-01033-smb        Doc 157   Filed 05/07/20 Entered 05/07/20 09:56:13      Main Document
                                         Pg 18 of 45



Transcendence Transfer and, in fact, “ARK Angels III,” a Tilton affiliate, was going to

invest $10 million in Transcendence. (Tilton Dep. I at 167:3-22.) Nor is there evidence

that CMAG ever intended to fund anything; CMAG served as TransCare’s interim CFO,

not its banker. Finally, the estates lacked unencumbered cash and could not use Wells

Fargo’s cash collateral without its permission.


       The Subsequent Debtors filed petitions for relief under chapter 7 of the

Bankruptcy Code on April 25, 2016, and Mr. LaMonica became the Trustee of those

entities as well.


G.     This Adversary Proceeding

       The Plaintiff commenced this action on March 1, 2016, and the Court approved

the filing of the Amended Adversary Class Action Complaint (“Am. Complaint”) (ECF

Doc. # 134-1) on November 26, 2019. (See Order Granting Plaintiff’s Motion for Leave

to File the Amended Complaint, dated Nov. 26, 2019 (ECF Doc. # 147).) Among other

things, the Plaintiff alleged that Tilton was the sole director of TransCare and a director,

officer or manager of each of the Entity Defendants (Am. Complaint at ¶¶ 31-32), Tilton

and Patriarch Partners concocted the Transcendence Transfer and made the decision to

place TransCare into bankruptcy (id. at ¶¶ 47-49), and TransCare was dependent on

Patriarch Partners and its affiliates for funding and operational management. (Id. at ¶¶

51-55.) The Am. Complaint asserted claims under the US WARN Act (Count I), NY

WARN Act (Count II), and the unpaid wage laws of New York (Count III), Pennsylvania

(Count IV), and Maryland (Count V).




                                             18
16-01033-smb     Doc 157    Filed 05/07/20 Entered 05/07/20 09:56:13         Main Document
                                       Pg 19 of 45



       Both sides moved for summary judgment. In the Prior Decision, the Court

concluded that the WARN Act notices sent on February 24 failed to comply with the

requirements of the WARN Acts but the February 26 Notice did. Accordingly, the Court

granted partial summary judgment to the Plaintiff striking the Defendants’ two

statutory defenses (“faltering company” and “unforeseeable business circumstances”)

with respect to the February 24 layoffs. Prior Decision, 611 B.R. at 169.


       In the Motion before me, the Entity Defendants seek summary judgment

dismissing the WARN Act claims primarily on two bases. First, they are not subject to

“single employer liability.” (Moving Brief at 11-25.) Second, even if they were, the

layoffs occurred as a result of “unforeseeable business circumstances.” (Id. at 25-33.)

Finally, all the Movants seek to dismiss the state wage claims because they did not

contract to pay wages to the TransCare employees, (id. at 34-35), and the Plaintiff

cannot demonstrate liability under New York, Maryland or Pennsylvania law. (Id. at 35-

40.)


                                      DISCUSSION

A.     Standards Governing the Motion

       Under Rule 56 of the Federal Rules of Civil Procedure, made applicable hereto

pursuant to Rule 7056 of the Federal Rules of Bankruptcy Procedure, summary

judgment is proper “if the movant shows that there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). The party seeking summary judgment bears the burden of establishing the

absence of a genuine issue of material fact. Rodriguez v. City of N.Y., 72 F.3d 1051,

1060-61 (2d Cir. 1995). “A fact is material if it might affect the outcome of the suit

                                             19
16-01033-smb     Doc 157     Filed 05/07/20 Entered 05/07/20 09:56:13       Main Document
                                        Pg 20 of 45



under the governing law, and an issue of fact is genuine if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.” Ramos v. Baldor

Specialty Foods, Inc., 687 F.3d 554, 558 (2d Cir. 2012) (quotation omitted).


       The Court’s function at the summary judgment stage is not “to weigh the

evidence and determine the truth of the matter but to determine whether there is a

genuine issue for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

When deciding whether a genuine dispute exists as to a material fact, all ambiguities

must be resolved, and all reasonable inferences must be drawn, in favor of the

nonmoving party. Tolan v. Cotton, 572 U.S. 650, 657 (2014); McCarthy v. Dun &

Bradstreet Corp., 482 F.3d 184, 202 (2d Cir. 2007); see Reeves v. Sanderson Plumbing

Prods., Inc., 530 U.S. 133, 151 (2000) (“Thus, although the court should review the

records as a whole, it must disregard all evidence favorable to the moving party that the

jury is not required to believe.”).


       Federal Civil Rule 56(f)(1) allows a court to grant summary judgment to the

nonmovant so long as the party against whom judgment is entered is provided with

notice and a reasonable time to respond. FED. R. CIV. P. 56(f)(1). The notice

requirement is designed to prevent a party from suffering procedural prejudice, which

occurs when it “is surprised by the [court’s] action and that surprise results in the

party’s failure to present evidence in support of its position.” Bridgeway Corp. v.

Citibank, 201 F.3d 134, 139 (2d Cir. 2000); accord Responsible Person of Musicland

Holding Corp. v. Best Buy Co., Inc. (In re Musicland Holding Corp.), Adv. Pro. No. 08-

01023 (SMB), 2012 WL 769473, at *1 (Bankr. S.D.N.Y. Mar. 7, 2012). The threat of

procedural prejudice is “greatly diminished if the court’s sua sponte determination is

                                            20
16-01033-smb      Doc 157        Filed 05/07/20 Entered 05/07/20 09:56:13      Main Document
                                            Pg 21 of 45



based on issues identical to those raised by the moving party.” Bridgeway Corp., 201

F.3d at 140; accord Coach Leatherware Co., Inc. v. AnnTaylor, Inc., 933 F.2d 162, 167

(2d Cir. 1991).


       At oral argument, the Court advised the Movants’ counsel that it might consider

granting summary judgment to the Plaintiff on the state law wage claims against Tilton

and gave both sides ten days to address whether it was appropriate to do so “as a

procedural matter” since the Plaintiff had not moved for summary judgment.46 (See

Transcript of Aug. 27, 2019 Hr’g at 63:20-64:8 (ECF Doc. # 133).) The Movants

responded with several arguments as to why the Court should not grant summary

judgment to the Plaintiff under Rule 56(f)(1). First, the Plaintiff did not move for

summary judgment on those claims. (Defendants Rule 56(f) Brief at 3-4.) However,

Rule 56(f)(1) specifically allows the Court to grant summary judgment to the

nonmovant. Second, the Court did not give them a “reasonable time to respond” as

required by Rule 56(f). (Id. at 4-5.) But defense counsel did not object to the Court’s

proposed supplemental briefing schedule at the conclusion of oral argument or suggest

that she needed more time to respond to the narrow procedural question. Third, the

Movants assert that the Court erred by failing to identify each material undisputed fact

and suggest that the Court should provide a Local Bankruptcy Rule 7056-1 fact

statement for the Movants. (Id. at 6.) However, the Court identified the claims and the




46     Rule 56(f)(1) provides:
       Judgment Independent of the Motion. After giving notice and a reasonable time to
       respond, the court may:
               (1) grant summary judgment for a nonmovant. . . .



                                                 21
16-01033-smb       Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13               Main Document
                                           Pg 22 of 45



Defendant against whom it was considering summary judgment, and the Movants had

moved for summary judgment on the same claims. Hence, there was no prejudice.

Bridgeway Corp., 201 F.3d at 140. Fourth, the Movants contend that the Court limited

the supplemental briefing to “the procedural rather than substantive issue presented.”

(Defendants Rule 56(f) Brief at 6-7.) However, the Defendants had already identified

the pertinent facts and relevant case law in arguing that Tilton was entitled to summary

judgment dismissing the state law wage claims. In fact, it is the Movants’ own

admissions that provide the basis for summary judgment against Tilton.


B.      WARN Acts

        The Plaintiff seeks damages from the Entity Defendants for violations of the

WARN Acts.47 The US WARN Act requires an employer to give employees sixty-days’

written notice of a plant closing or mass layoff, 29 U.S.C. § 2102(a), and the NY WARN

Act requires ninety-days’ notice. NYLL § 860-b(1).


        1.      “Single Employer”

        The threshold issue is whether the Entity Defendants are considered a “single

employer” along with TransCare for purposes of the WARN Acts. To determine whether

related entities constitute a single employer, the Second Circuit has adopted the five

non-exclusive factors promulgated by the Department of Labor: (i) common ownership,

(ii) common directors and/or officers, (iii) de facto exercise of control, (iv) unity of

personnel policies emanating from a common source, and (v) the dependency of



47      The Plaintiff did not assert WARN Act claims against Tilton individually apparently because
individual liability is an open question.



                                                   22
16-01033-smb        Doc 157    Filed 05/07/20 Entered 05/07/20 09:56:13              Main Document
                                          Pg 23 of 45



operations.48 Guippone v. BH S&B Holdings LLC, 737 F.3d 221, 226 (2d Cir. 2013)

(“Guippone”) (citing 20 C.F.R. § 639.3(a)(2)). No one factor is controlling, and all

factors need not be present for liability to attach. Vogt v. Greenmarine Holdings, LLC,

318 F. Supp. 2d 136, 142 (S.D.N.Y. 2004). At bottom, the single employer liability test is

“an inquiry into whether the two nominally separate entities operated at arm’s length.”

Pearson v. Component Tech. Corp., 247 F.3d 471, 495 (3d Cir.), cert. denied, 534 U.S.

950 (2001).


               a.      De Facto Control

       While no one factor controls, the factors are accorded different weights and de

facto control is the “key” factor. Garner v. Behrman Bros. IV, LLC, 260 F. Supp. 3d

369, 379 (S.D.N.Y. 2017). “The core of this factor is whether one company was the

decision-maker responsible for the employment practice giving rise to the litigation.”

Guippone, 737 F.3d at 227 (citation and internal quotation marks omitted); see also id.

(“Thus, the ‘de facto exercise of control’ prong allows the factfinder to consider whether

the parent has specifically directed the allegedly illegal employment practice that forms

the basis for the litigation.”) (citation and internal quotation marks omitted). Where the

de facto exercise of control is “particularly striking – for instance, were it effectuated by

disregarding the separate legal personality of its subsidiary then liability might be

warranted even in the absence of the other factors.” Id. at 228 (citation, internal

quotation marks and alteration omitted). Nevertheless, the factor “is not intended to

support liability based on a parent’s exercise of control pursuant to the ordinary



48   Neither party has suggested that a different “single employer” test should apply under the NY
WARN Act and applied the same test for claims under both WARN Acts.


                                                 23
16-01033-smb        Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13                  Main Document
                                            Pg 24 of 45



incidents of stock ownership.” Id. at 227 (citation and internal quotation marks

omitted).


        It is undisputed that Tilton formulated and directed the execution of the Tilton

Plan, (see DF ¶¶ 55, 60), which included the foreclosure on the Subsequent Defendants’

assets, the transfer of those assets to Transcendence, the filing of the chapter 7 by the

Initial Debtors, the termination of their employees on February 24, 2016 and the

termination of the Subsequent Debtors’ employees on February 26, 2016.49 But Tilton

wore many hats. In particular, she was the CEO and owner of Patriarch Partners and

although TransCare had its own email address (“transcare.com”), all of Tilton’s emails

were sent from and received at a “PatriarchPartners.com” address, and her e-signatures

reflected that she was the CEO of Patriarch Partners, LLC. (See, e.g., Email chain, dated

Jan. 14, 2016 attached as Exhibit 79 to the Raisner Declaration.)


        In addition, Patriarch Partners employees played a critical role in the execution

of the Tilton Plan. Pothin circulated a “downsizing checklist” email on February 8, 2016

to Pelissier, Greenberg, Stephen and Jones. (Raisner Declaration, Ex. 32.) The

checklist outlined “Questions in Advance of Business Shutdown,” including notice under

the WARN Act, and asked “[i]f and when is [f]oreclosure.” Pothin also drafted the initial

WARN Act notice on February 12, (id., Ex. 33), and served as the point man on the

WARN Act issues. (See id., Exs. 34, 35, 90.) Kevin Dell, the Senior Director-Legal at




49       According to the Movants, (i) Tilton “had the authority to make decisions for TransCare,” (ii)
Tilton “authorized TransCare to file for Chapter 7 bankruptcy,” (iii) TransCare’s “Authority Matrix . . .
made clear that Tilton . . . had the authority to make important operational decisions for TransCare,” and
(iv) there was “no doubt that Tilton . . . was the ultimate decision maker, [sic] with respect to TransCare’s
decision to file for Chapter 7 bankruptcy on February 24, 2016.” (Moving Brief at 16-18.)


                                                     24
16-01033-smb    Doc 157     Filed 05/07/20 Entered 05/07/20 09:56:13        Main Document
                                       Pg 25 of 45



Patriarch Partners, oversaw the drafting of the letters to those employees who would be

transferred to Transcendence, the WARN Act notices for those employed by what was

then assumed (on February 17) would be chapter 11 debtors and related letters to New

York State and City departments informing of the events. (Id., Ex. 36.) Stephen

oversaw the legal aspects of the Transcendence Transfer. He sent TransCare’s Wolf a

“Notice of Default and Acceleration” with respect to the 2003 Credit Agreement and a

“Notice of Acceptance of Subject Collateral in Partial Satisfaction of Obligation” in which

the Foreclosing Parties proposed to accept the Subsequent Debtors’ assets under an

Article 9 foreclosure in satisfaction of $10 million owed under the 2003 Credit

Agreement.


       I cannot say from the record whether Tilton was exercising control over the key

decisions in her capacity as sole director of TransCare or was directing the execution of

the Tilton Plan through Patriarch Partners, given that Stephen, Pothin and Dell were not

TransCare employees. Moreover, after Leland was fired in early January 2016, he was

not replaced and Wells Fargo and CMAG dealt with Patriarch Partners personnel on

TransCare financial matters. Accordingly, Patriarch Partners’ de facto control presents

a disputed issue of material fact. Conversely, there is no evidence suggesting that

Patriarch III exercised any control over the Tilton Plan or TransCare generally, and the

fact that Tilton controlled Patriarch III and TransCare does not establish, without more,

that Patriarch III exercised de facto control over TransCare.


       With respect to the Funds, the Second Circuit has outlined a different test for de

facto control when the defendant is a lender or other creditor. Analogizing to principles

of lender liability, the Court has explained that “the dispositive question is whether a

                                            25
16-01033-smb       Doc 157   Filed 05/07/20 Entered 05/07/20 09:56:13          Main Document
                                        Pg 26 of 45



creditor is exercising control over the debtor beyond that necessary to recoup some or

all of what is owed, and is operating the debtor as the de facto owner of an ongoing

business.” Coppola v. Bear Stearns & Co., 499 F.3d 144, 150 (2d Cir. 2007). The other

factors – commonality of ownership and directors/officers, unity of personnel policies

and dependency of operations – “are standard ‘piercing the veil’ factors to be used in the

case of related firms, MAG Portfolio Consultant, GMBH v. Merlin Biomed Grp. LLC,

268 F.3d 58, 63 (2d Cir. 2001), and have little direct bearing on paradigmatic

relationships between lenders and borrowers.” Coppola, 499 F.3d at 150.


       The Funds were lenders and TransCare was in default under the 2003 Credit

Agreement. The most that can be said is that their agent, PPAS, exercised the right to

foreclose on their collateral for their benefit to collect part of what was owed to all the

lenders under the 2003 Credit Agreement. The foreclosure was consistent with their

rights to collect an unpaid debt and does not evidence de facto control.


              b.      The Other Factors

                      i.     Common Ownership

       The common ownership factor asks “whether a parent or related entity directly

owns a separate corporate entity.” Garner, 260 F. Supp. 3d at 376-77 (citation omitted).

This factor is of “limited significance . . . since it is well established that stock ownership

alone is not grounds for holding a parent liable for its subsidiary’s actions.” Vogt, 318 F.

Supp. 2d at 142. This factor is met for the Funds because they hold direct equity

interests in TransCare. See id. (common ownership factor satisfied as to three

investment companies holding various levels of equity in the employer). However, the

factor is not met for Patriarch III because its interest in TransCare, as a limited partner

                                              26
16-01033-smb       Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13                Main Document
                                           Pg 27 of 45



of AIP II (an entity itself holding only a 5.6% equity stake), is indirect and remote. See

Guippone v. BH S&B Holdings LLC, No. 09 Civ. 1029(CM), 2010 WL 2077189, at *4

(S.D.N.Y. May 18, 2010) (common ownership factor not satisfied for entities holding

indirect interest in the employer), aff’d, 737 F.3d 221 (2d Cir. 2013); Vogt, 318 F. Supp.

2d at 142 (complaint did not allege “common ownership” as to investment

vehicles/grandparents that owned interests in three direct owners of bankruptcy

employer). Finally, Patriarch Partners did not hold an equity stake in TransCare and

does not meet the common ownership factor.50


                        ii.     Common Directors and/or Officers

        The common directors and/or officers factor looks to whether two entities “(1)

actually have the same people occupying officer or director positions with both

companies; (2) repeatedly transfer management-level personnel between the

companies; or (3) have officers and directors of one company occupying some sort of

formal management position with respect to the second company.” Garner, 260 F.

Supp. 3d at 377 (quotation omitted). Like the preceding factor, the common

director/officer factor is of “limited importance” because it is “entirely appropriate for

directors of a parent corporation to serve as directors of its subsidiary.” Vogt, 318 F.

Supp. 2d at 142 (quoting United States v. Bestfoods, 524 U.S. 51, 69-70 (1998)). This

factor is clearly satisfied for each Entity Defendant because Tilton was a director, chief


50     The Plaintiff argues that the common ownership factor is met because (i) the Movants and
TransCare are all indirectly owned by Tilton and (ii) the Movants exercised financial control over
TransCare. (See Opposition Brief at 14-15; Plaintiff Supp. Brief at 17.) Courts within the Second Circuit,
however, have limited common ownership to entities holding a direct equity interest, see Guippone v. BH
S&B Holdings, 2010 WL 2077189, at *4; Vogt, 318 F. Supp. 2d at 142, and the Plaintiff relies on precedent
from outside the circuit. E.g., D’Amico v. Tweeter Opco, LLC (In re Tweeter Opco, LLC), 453 B.R. 534,
542 (Bankr. D. Del. 2011) (disagreeing with Guippone v. BH S&B Holdings and expanding common
ownership to indirect equity holders).


                                                   27
16-01033-smb    Doc 157     Filed 05/07/20 Entered 05/07/20 09:56:13        Main Document
                                       Pg 28 of 45



executive officer and/or manager of those entities and was the sole director of

TransCare.


                     iii.   Unity of Personnel Policies

       The “unity of personnel policies” factor is “analogous to the aspect in the federal

labor law test concerning ‘centralized control of labor operations,’ which the Second

Circuit has considered to include factors such as centralized hiring and firing, payment

of wages, maintenance of personnel records, benefits and participation in collective

bargaining.” Vogt, 318 F. Supp. 2d at 142-43 (citing Clinton’s Ditch Coop. Co., Inc. v.

NLRB, 778 F.2d 132, 138-39 (2d Cir. 1985), cert. denied, 479 U.S. 814 (1986)); accord

Garner, 260 F. Supp. 3d at 377; see also Pearson, 247 F.3d at 499 (this factor focuses

“on whether the companies actually functioned as a single entity with regard to its

relationships with employees”). “In the context of the WARN Act, the decision to effect

a mass layoff is the single most important personnel policy.” Vogt, 318 F. Supp.2d at

143; accord Garner, 260 F.3d at 377. The Plaintiff points to evidence in the record

showing that, after the head of TransCare’s human resources (“HR”) resigned in March

or April 2015, TransCare did not replace him, and TransCare’s local HR personnel took

direction from John Pothin of Patriarch Partners. (Leland Dep. II at 666:8-23, 729:2-

18.) Among other things, Pothin oversaw TransCare’s headcount, approved job

descriptions, created TransCare’s HR policies, and posted TransCare jobs on the

Patriarch Partners website. (Leland Dep. II at 667:4-668:5.) In addition, as discussed,

he oversaw the labor and WARN Act issues relating to the Tilton Plan.


       As noted, there is a question of fact as to whether Patriarch Partners participated

in the execution of the Tilton Plan which included the layoffs of the Initial Debtors’

                                            28
16-01033-smb     Doc 157     Filed 05/07/20 Entered 05/07/20 09:56:13       Main Document
                                        Pg 29 of 45



employees, and once the Tilton Plan failed, the layoffs of the remaining employees.

Furthermore, an employee of Patriarch Partners essentially took over the human

resources functions at TransCare after April 2015. Conversely, there is no evidence that

the Funds or Patriarch III – entities without employees – participated in the execution

of the Tilton Plan or shared any personnel policies with TransCare.


                     iv.     Dependency of Operations

       The “dependency of operations” factor addresses three areas of overlap between

two entities: “(1) sharing of administrative or purchasing services, (2) interchanges of

employees or equipment, or (3) commingled finances.” Garner, 260 F. Supp. 3d at 379

(quotation omitted). “Control over day-to-day operations has been held to be indicative

of interrelation of operations. . . . However, the mere fact that the subsidiary’s chain-of-

command ultimately results in the top officers of the subsidiary reporting to the parent

corporation does not establish the kind of day-to-day control necessary to establish an

interrelation of operations.” Pearson, 247 F.3d at 501; see also id. (“dependency of

operations cannot be established by the parent corporation’s exercise of its ordinary

powers of ownership, i.e., to vote in directors and set general policies”). Further, loans

that are “bona fide arm’s length transactions” do not establish that the borrower was

operationally dependent on the lender. Id. at 502-03; accord id. at 503 (“We surely do

not want to discourage companies from attempting to keep their subsidiary operations

afloat with temporary loans by holding that the mere fact that loans were even necessary

establishes a ‘dependency of operations’ giving rise to liability.”).




                                             29
16-01033-smb       Doc 157       Filed 05/07/20 Entered 05/07/20 09:56:13                Main Document
                                            Pg 30 of 45



        The Plaintiff has submitted evidence showing that employees of Patriarch

Partners exerted control over TransCare’s day-to-day operations.51 Indeed, by early

January 2016, TransCare no longer had a CEO and was entirely dependent on Patriarch

Partners for its day-to-day operations and decision making. Greenberg, in particular,

frequently worked out of TransCare’s offices (Leland Dep. II at 724:16-725:8), routinely

directed TransCare officers to pay certain vendor-creditors to the exclusion of others

and described this practice of selective non-payment as the “Patriarch way” (Leland

Dep. I at 59:12-60:16, 144:17-145:17), and directed Leland not to pay 2015 payroll taxes.

(Leland Dep. II at 662:22-24.) Leland understood that directives from Patriarch

Partners officers including Greenberg, Jones and Stephen must be followed. (Leland

Dep. I at 47:13-49:22, 51:17-51:21; Leland Dep. II at 668:14-25; see also Husson Dep. I

at 42:24-43:4 (stating that TransCare’s management was not empowered to make

decisions).)52 As a result, whether TransCare was operationally dependent on Patriarch

Partners is a question of fact.


        Moreover, the evidence indicates that TransCare was financially dependent at

least on Ark II for financing. Ark II made secured loans to TransCare when funding

under the ABL Agreement became unavailable, (Husson Dep. I at 16:25-17:13, 32:6-12;


51      The Plaintiff also argues that Pelissier of Patriarch Management exerted control over day-to-day
operations, but Patriarch Management is not a defendant in this action.

52       The Movants cite distinguishable precedent on this point. (See Moving Brief at 21-22.) In two of
the cases, the plaintiffs did not argue that there was a dependency of operations, Azzata v. Am. Bedding
Indus., Inc. (In re Consol. Bedding, Inc.), 432 B.R. 115, 122 (Bankr. D. Del. 2010) (“Plaintiffs have not
made any such allegations.”); Manning v. DHP Holdings II Corp. (In re DHP Holdings II Corp.), 447
B.R. 418, 425 (Bankr. D. Del. 2010) (Plaintiffs did not dispute “that the evidence fails to show a
dependency of operations.”), and in Czyzewski v. Jevic Transp., Inc. (In re Jevic Holding Corp.), 492 B.R.
416 (Bankr. D. Del. 2013), aff’d, 526 B.R. 547 (D. Del. 2014), aff’d, 656 F. App’x 617 (2016), there was “no
evidence that [the defendant’s employees] were involved in the day-to-day business operations of Jevic
sufficient to show an existence of dependency.” Jevic, 492 B.R. at 432.


                                                    30
16-01033-smb       Doc 157   Filed 05/07/20 Entered 05/07/20 09:56:13       Main Document
                                        Pg 31 of 45



Leland Dep. I at 58:24-59:4; Leland Dep. II at 520:25-521:9), and TransCare was

prohibited from independently seeking an alternative source of financing. (Leland Dep.

I at 77:24-78:20; 148:24-149:3; Leland Dep. II at 603:20-604:15, 629:18-22.) In

addition, Patriarch Partners officers directed TransCare to repay the loans to these

entities, never permitted TransCare to seek payment deferment, and demanded early

payment of interest at times ahead of other pressing obligations. (Husson Dep. II at

17:12-24; Leland Dep. I at 139:24-140:25; Leland Dep. II at 641:18-25.)


       Finally, there is no evidence that TransCare was dependent on Patriarch III or

vice versa.


              c.      Summary of “Single Employer” Analysis

       All of the Entity Defendants and TransCare shared common directors and/or

officers through their connection to Tilton. Turning to the other factors, there is a

triable issue of fact whether Patriarch Partners exercised de facto control, whether

TransCare was dependent on Patriarch Partners for its operations and whether

Patriarch Partners and TransCare shared personnel policies. Accordingly, Patriarch

Partners’ motion for summary judgment on the “single employer” issue is denied.


       Conversely, there is no evidence that any of the factors weigh in favor of a finding

that Patriarch III was a “single employer,” and its motion for summary judgment

dismissing the WARN Act claims is granted.


       Finally, the Funds will also be granted summary judgment on the “single

employer” issue. The only factors that arguably weigh against them are their direct

ownership interests in TransCare and Ark II’s role as TransCare’s funder of last resort.


                                            31
16-01033-smb       Doc 157       Filed 05/07/20 Entered 05/07/20 09:56:13                Main Document
                                            Pg 32 of 45



However, while the Funds were separate corporations, there is no evidence to suggest

that they were anything more than Tilton’s personal bank accounts. Furthermore, they

had no employees and the decision whether to advance funds was Tilton’s alone.


        2.      Unforeseeable Business Circumstances

        To the extent that any of the Entity Defendants are determined to be a “single

employer” with TransCare, the Movants assert that they are protected by the

“unforeseeable business circumstances” (“UBC”) exception. This defense shields an

employer from WARN Act liability when a mass layoff occurs before the conclusion of

the notice periods under the US WARN Act and the NY WARN Act if the layoff was

caused by business circumstances that were “not reasonably foreseeable as of the time

that notice would have been required.” 29 U.S.C. § 2102(b)(2)(A); NYLL § 860-

c(1)(b).53 The UBC defense requires that the employer establish “(1) that the business

circumstances that caused the layoff were not reasonably foreseeable and (2) that those

circumstances were the cause of the layoff.” Varela v. AE Liquidation, Inc. (In re AE

Liquidation, Inc.), 866 F.3d 515, 523 (3d Cir. 2017); accord Calloway v. Caraco Pharm.

Labs., Ltd., 800 F.3d 244, 251 (6th Cir. 2015). The employer must also give employees

“as much notice as is practicable and at that time shall give a brief statement of the basis

for reducing the notification period.” 29 U.S.C. § 2102(b)(3); accord NYLL § 860-c(2).

“The test for determining when business circumstances are not reasonably foreseeable

focuses on an employer’s business judgment. The employer must exercise such

commercially reasonable business judgment as would a similarly situated employer in


53      The parties generally relied on precedent interpreting the UBC exception under the US WARN
Act, and, other than the different notice periods which mark the starting point of the analysis, neither
party has asserted that a different standard should apply under the NY WARN Act.


                                                    32
16-01033-smb     Doc 157     Filed 05/07/20 Entered 05/07/20 09:56:13          Main Document
                                        Pg 33 of 45



predicting the demands of its particular market.” 20 C.F.R. § 639.9(b)(2); accord 12

N.Y.C.R.R. 921-6.3(b); see AE Liquidation, 866 F.3d at 530 (“WARN Act is triggered

when . . . the objective facts reflect that the layoff was more likely than not”).


       In reviewing the employer’s business judgment, the court “must be careful to

avoid analysis by hindsight.” Watson v. Mich. Indus. Holdings, Inc., 311 F.3d 760, 765

(6th Cir. 2002). Business circumstances brought on by a “sudden, dramatic, and

unexpected action or condition outside the employer’s control” such as a principal

client’s termination of a contract, a strike at a major supplier, or an unanticipated

economic downturn are indicative of circumstances that are not reasonably foreseeable.

20 C.F.R. § 639.9(b)(1); accord 12 N.Y.C.R.R. 921-6.3(a). The UBC defense is fact

intensive and thus not conducive to resolution through dispositive motion practice. See

Conn v. Dewey & LeBoeuf LLP (In re Dewey & LeBoeuf LLP), 487 B.R. 169, 175 (Bankr.

S.D.N.Y. 2013) (UBC defense not conducive to resolution under Federal Civil Rule

12(b)(6) dismissal motion); accord Thielmann v. MF Global Holdings Ltd. (In re MF

Global Holdings Ltd.), 481 B.R. 268, 278 (Bankr. S.D.N.Y. 2012) (same); see also

Loehrer v. McDonnell Douglas Corp., 98 F.3d 1056, 1060 (8th Cir. 1996) (noting the

Department of Labor’s guidance that the UBC defense “involves a highly factual inquiry

to be assessed on a case by case basis”).


       Although the Second Circuit has not yet ruled on the test for reasonable

foreseeability under the UBC defense, every other circuit court of appeals to consider the

matter has adopted the “probability” standard first set forth in Halkias v. Gen.

Dynamics Corp., 137 F.3d 333 (5th Cir.), cert. denied, 525 U.S. 872 (1998). The Fifth

Circuit explained:

                                              33
16-01033-smb    Doc 157     Filed 05/07/20 Entered 05/07/20 09:56:13        Main Document
                                       Pg 34 of 45



       [T]he question of reasonable foreseeability begs another question: by
       adopting ‘reasonable foreseeability’ as a standard, does the WARN Act
       envision the probability of an unforeseen business circumstance . . . or
       instead the mere possibility of such a circumstance? We can only conclude
       that it is the probability of occurrence that makes a business circumstance
       ‘reasonably foreseeable’ and thereby forecloses use of the § 2102(b)(2)(A)
       exception to the notice requirement. A lesser standard would be
       impracticable [because employers would be] put to the needless task of
       notifying employees [every time the possibility of a mass layoff exists].

Halkias, 137 F.3d at 336. The Third Circuit in AE Liquidation subsequently noted that

the Sixth, Seventh, Eighth and Tenth Circuits had adopted the Halkias ruling, 886 F.3d

at 528, and observed that requiring a WARN notice when layoffs are not the most likely

outcome “has the potential to accelerate a company’s demise and necessitate layoffs that

otherwise may have been avoided.” AE Liquidation, 866 F.3d at 530; accord Watson,

311 F.3d at 765 (“WARN was not intended to force financially fragile, yet economically

viable, employers to provide WARN notice and close its doors when there is a possibility

that the business may fail at some undetermined time in the future. Such a reading of

the Act would force many employers to lay off their employees prematurely, harming

precisely those individuals WARN attempts to protect.”) (emphasis in original).

Therefore, this Court also adopts the Halkias “probability” test.


       The Court has already granted summary judgment to Patriarch III and the Funds

on the “single employer” issue and in the Prior Decision, struck the UBC defenses with

respect to the February 24 Notices and resulting layoffs of the Initial Debtors’

employees. Hence, the sole question is whether the Court can grant summary judgment

to Patriarch Partners in connection with the layoffs of the remaining employees on

February 26, 2016 when the Tilton Plan failed.




                                            34
16-01033-smb    Doc 157    Filed 05/07/20 Entered 05/07/20 09:56:13        Main Document
                                      Pg 35 of 45



      Patriarch Partners has adduced evidence of the reasonable probability that these

employees would keep their jobs and operations would continue through

Transcendence, at least as of February 24, 2016. It points to the communications which

were sent to TransCare employees on February 24, 2016 stating that the Subsequent

Debtors would continue operations through Transcendence. See Prior Decision, 611

B.R. at 162-64 (describing the February 24 Notices). The Transcendence Transfer failed

two days later and the remaining 700 TransCare employees lost their jobs. The Movants

contend that the Trustee’s refusal to turn over certain assets that had been foreclosed

upon by the Foreclosing Parties was not reasonably foreseeable and caused the loss of

jobs. (Moving Brief at 32-33.)


      However, this conclusion is open to question. TransCare was on life support for

nearly one year and depended on Tilton affiliates to cover shortfalls throughout 2015

and into 2016. The chapter 11 Wind-Down fell through and the record shows that at

some point Tilton and Patriarch Partners realized that the Initial Debtors would have to

be liquidated through chapter 7.


      Patriarch Partners anticipated that a chapter 7 bankruptcy trustee could present

a problem. Stephen specifically asked Curtis Mallet whether a chapter 7 trustee would

allow the Initial Debtors to perform under the Transition Services Agreement and

whether “anyone [would] have access to [the Initial Debtors’] assets (particularly the

billing system)” in the period between the chapter 7 filing and the appointment of the

chapter 7 trustee. (See Raisner Declaration, Ex. 107.) The Curtis Mallet attorney

responded that it was up to the chapter 7 trustee, but the firm would meet with the




                                            35
16-01033-smb       Doc 157       Filed 05/07/20 Entered 05/07/20 09:56:13                Main Document
                                            Pg 36 of 45



trustee before the filing to address these issues.54 (Id.) Nor should it have surprised

Patriarch Partners that the Trustee would not permit Transcendence to pay former

TransCare employees using TransCare’s payroll account and checks and expose the

estate and the Trustee to possible liability as an employer.


        In fact, Patriarch Partners has not provided a consistent explanation for the

failure of the Tilton Plan. The February 26 Notice blamed Wells Fargo, CMAG and the

Trustee for their refusal to fund and the Trustee’s interference with the possession and

control of the foreclosed assets. The same day, Stephen blamed it on the breakdown in

negotiations with the MTA. At a minimum, once it appeared that a chapter 11 would not

work and the Initial Debtors would have to go through chapter 7, the success of the

Tilton Plan would depend on factors outside Patriarch Partners’ control and was

extremely doubtful. In short, the UBC became reasonably foreseeable at some point and

when that occurred raises questions of fact that cannot be resolved on a motion for

summary judgment.


C.      Unpaid Wage Claims

        The Movants assert that they are entitled to summary judgment on the Plaintiff’s

state law wage claims because none of them were “employers” within the meaning of

New York, Maryland or Pennsylvania law. As stated, the Court notified the Movants at

oral argument that it might consider granting summary judgment in favor of the

Plaintiff against Tilton.




54      A chapter 7 trustee is appointed only after the case is filed. Counsel may have been referring to
the United States Trustee.


                                                    36
16-01033-smb      Doc 157      Filed 05/07/20 Entered 05/07/20 09:56:13       Main Document
                                          Pg 37 of 45



       1.      New York Wage Claims

       Under New York law, an “employer” includes any “person, corporation, limited

liability company, or association employing any individual.” NYLL § 190(3); see also

NYLL § 651(6). Although neither the New York Court of Appeal nor the United States

Court of Appeals for the Second Circuit has ruled that “the tests for ‘employer’ status are

the same under the [Fair Labor Standards Act (“FLSA”)] and the NYLL,” Irizarry v.

Catsimatidis, 722 F.3d 99, 117 (2d Cir. 2013), cert. denied, 572 U.S. 1002 (2014), district

courts in the Second Circuit “have consistently interpreted the definition of ‘employer’

under the [NYLL] coextensively with the definition used by the FLSA.” Inclan v. N.Y.

Hosp. Grp., Inc., 95 F. Supp. 3d 490, 511 (S.D.N.Y. 2015); accord Salinas v. Starjem

Rest. Grp. Corp., 123 F. Supp. 3d 442, 464 n. 17 (S.D.N.Y. 2015); Ho v. Sim Enters., Inc.,

No. 11 Civ. 2855(PKC), 2014 WL 1998237, at *10 (S.D.N.Y. May 14, 2014).


       The Supreme Court has “consistently construed the [FLSA] liberally to apply to

the furthest reaches consistent with congressional direction . . . recognizing that broad

coverage is essential to accomplish the goal of outlawing from interstate commerce

goods produced under conditions that fall below minimum standards of decency.” Tony

& Susan Alamo Found. v. Sec’y of Labor, 471 U.S. 290, 296 (1985) (citations and

quotation marks omitted); accord Irizarry, 772 F.3d at 103. Moreover, the FLSA’s

broad definition of “employ”55 expands the meaning of “employee” to cover parties who

“might not qualify as such under a strict application of traditional agency law principles

in order to effectuate the remedial purposes of the act.” Irizarry, 772 F.3d at 104;




55     “‘Employ’ includes to suffer or permit to work.” 29 U.S.C. § 203(g).


                                                  37
16-01033-smb     Doc 157    Filed 05/07/20 Entered 05/07/20 09:56:13        Main Document
                                       Pg 38 of 45



accord Barfield v. N.Y. City Health & Hosps. Corp., 537 F.3d 132, 141 (2d Cir. 2008).

Therefore, the determination of whether an employer-employee relationship exists

should be grounded in “economic reality rather than technical concepts.” Barfield, 537

F.3d at 141 (quoting Goldberg v. Whitaker House Coop., Inc., 366 U.S. 28, 33 (1961)).

Under the “economic reality” test, the relevant factors include whether the alleged

employer “(1) had the power to hire and fire the employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the

rate and method of payment, and (4) maintained employment records.” Herman v.

RSR Sec. Servs. Ltd., 172 F.3d 132, 139 (2d Cir. 1999) (“RSR”); accord Carter v.

Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d Cir. 1984). However, “the determination of the

employment relationship does not depend on such isolated factors as where work is

done or how compensation is divided but rather upon the circumstances of the whole

activity.” Irizarry, 722 F.3d at 104 (citation, alterations and quotation marks omitted);

accord Barfield, 537 F.3d at 141-42 (employment for FLSA purposes is “a flexible

concept to be determined on a case-by-case basis by review of the totality of the

circumstances”); Zheng v. Liberty Apparel Co. Inc., 355 F.3d 61, 71-72 (2d Cir. 2003)

(“The court is also free to consider any other factors it deems relevant to its assessment

of the economic realities.”).


       Further, when confronted with the question of whether an individual is an

employer, the economic reality test must address two related questions: (1) “an

individual’s authority or ‘operational control’ over a company – at what level of a

corporate hierarchy, and in what relationship with plaintiff employees, must an

individual possess power in order to be covered by the FLSA?” and (2) “hypothetical


                                            38
16-01033-smb      Doc 157   Filed 05/07/20 Entered 05/07/20 09:56:13         Main Document
                                       Pg 39 of 45



versus actual power: to what extent and with what frequency must an individual actually

use the power he or she possesses over employees to be considered an employer?”

Irizarry, 722 F.3d at 106. On the “operational control” question, the Second Circuit in

Irizarry observed that, “[e]ven in the individual-liability context,” the FLSA warrants an

“expansive interpretation,” and nothing in the FLSA requires an individual to have been

“personally complicit in the FLSA violations.” Id. at 110; accord RSR, 172 F.3d at 139.

Therefore, in addition to evidence of “direct control” over the employees, courts should

consider the evidence of the individual’s “authority over management, supervision, and

oversight of a company’s affairs in general” when determining whether the individual

has “operational control” over the employment of the plaintiffs. Irizarry, 722 F.3d at

110 (citation, internal quotation marks and alternations omitted); see also id. (“A person

exercises operational control over employees if his or her role within the company, and

the decisions it entails, directly affect the nature or conditions of the employees’

employment.”). On the “hypothetical versus actual power” inquiry, the Court explained

that “the manifestation of, or, at the least, a clear delineation of an individual’s power

over employees is an important and telling factor in the ‘economic reality’ test.” Id. at

111. Conversely, an ownership stake “without some involvement in the company’s

employment of the employees” is insufficient to establish that the defendant is an

“employer.” Id.


       Here, Tilton had “operational control” over TransCare, affirmatively exercised

her power over the TransCare employees, and satisfied the first and third prongs of the

“economic reality” test. Indeed, many of pertinent facts were conceded by the Movants

through their briefs and statement of facts. Tilton alone had the power to make


                                             39
16-01033-smb     Doc 157    Filed 05/07/20 Entered 05/07/20 09:56:13         Main Document
                                       Pg 40 of 45



“important operational decisions for TransCare.” (Moving Brief at 18; accord id. at 16

(Tilton “had the authority to make decisions for TransCare;” DF ¶ 13 (“major decisions”

required approval by Tilton); see also Husson Dep. I at 43:5-8 (Tilton made “[e]very

single meaningful” decision).) Tilton also had the “authority to direct TransCare or its

employees to take any actions.” (Moving Brief at 17-18.) Importantly, Tilton ultimately

directed all of the layoffs that are the subject of the state law wage claims. “There is no

doubt that Tilton . . . was the ultimate decision maker, [sic] with respect to TransCare’s

decision to file for Chapter 7 bankruptcy on February 24, 2016,” (id. at 18; accord id. at

17), and she devised the Tilton Plan. (DF ¶¶ 55, 60.) She “made the ultimate

hiring/firing decisions,” (Moving Brief at 20), hired the “high level TransCare

executives,” (id.) and “was the only individual with authority to make the decisions

related to the layoffs of TransCare’s employees[.]” (Reply Brief at 13.)


       In addition, Tilton exercised financial control over TransCare thereby satisfying

the third prong of the “economic reality” test. See Irizarry, 722 F.3d at 115 (financial

control satisfies the third prong). She orchestrated the strict foreclosure of the

Subsequent Debtor’s assets, hired bankruptcy counsel for TransCare, directed the filing

of the chapter 7 petitions and funded TransCare’s operations when Wells Fargo refused.


       Although the second factor (supervision/control over employee work schedules

or conditions of employment) and the fourth factor (maintenance of employment

records) are not satisfied by the undisputed facts and the Movants’ concessions, Tilton is

nevertheless liable as an “employer” under the “economic reality” test. In Irizarry, the

Second Circuit ruled that an individual who was the owner and CEO of Gristede’s

grocery stores (“Catsimatidis”) was an “employer” under the FLSA when he was

                                             40
16-01033-smb    Doc 157     Filed 05/07/20 Entered 05/07/20 09:56:13       Main Document
                                       Pg 41 of 45



responsible for hiring managerial employees and had overall financial control over the

company – i.e. the first and third prongs of the “economic reality” test. 722 F.3d at 116.

The Court explained that “[t]his involvement meant that Catsimatidis possessed, and

exercised, ‘operational control’ over the plaintiffs’ employment in much more than a

‘but-for’ sense. His decisions affected not only Gristede’s bottom line but individual

stores, and the personnel and products therein.” Id.


       Here, Tilton exercised greater and more direct “operational control” over

TransCare than Catsimatidis did over Gristede’s. Not only did she hire and oversee

TransCare management, she made all major operational decisions including the

decisions giving rise to the wage claims. Consequently, the Court grants summary

judgment against Tilton to the Plaintiff pursuant to Rule 56(f)(1) of the Federal Rules of

Civil Procedure on the unpaid wage claims under the NYLL.


       The Movants rely on Salinas v. Starjem Rest. Corp., 123 F. Supp. 3d 442

(S.D.N.Y. 2015) but that case is distinguishable. There, employees of a restaurant

brought FLSA and NYLL claims against inter alia the individual that was the CEO and

majority shareholder of the restaurant (“Scotto”). The plaintiffs argued that Scotto was

an “employer” because she was present in the restaurant every day and sometimes gave

directions to the bussers, signed paychecks, is considered to be the “boss” by the

plaintiffs, and provided input for the restaurant’s policies. Id. at 464. The Court ruled

that Scotto was not an employer because, among other things, (i) Scotto’s daily presence

and guidance on customer service was immaterial to the “employer” analysis, (ii)

Scotto’s mere ownership stake was insufficient, (iii) Scotto only signed paychecks

because they required signatures of two owners, (iv) the plaintiffs’ perception that

                                            41
16-01033-smb    Doc 157     Filed 05/07/20 Entered 05/07/20 09:56:13        Main Document
                                       Pg 42 of 45



Scotto was the “boss” was not dispositive, and (v) her input on the policy document was

limited to information about the artwork at the restaurant. Id. at 464-65. Most

importantly, “there was no evidence” that Scotto met any of the four factors of the

“economic reality” test. Id. at 463-64. In contrast, as stated, Tilton clearly meets two

prongs of the test by her own admission, exercising pervasive operational and financial

control over TransCare.


       Next, the Court denies the Movants’ Motion as to Defendant Patriarch Partners

on the NYLL claim. The Court has already held in connection with the WARN Act

claims that the capacity under which Tilton was acting raises a question of fact.

Therefore, to the extent Tilton was exerting “operational control,” exercising direct

influence and power, and financially controlling TransCare in her capacity as the CEO

and owner of Patriarch Partners, summary judgment would be improper. Moreover,

Tilton was aided in her operational control of TransCare by her employees at Patriarch

Partners and Patriarch Management. (Moving Brief at 17, 18, 20; Reply Brief at 12.) As

set forth in the preceding discussion of the WARN Act claims, these employees routinely

worked out of TransCare’s offices, were involved in directly managing TransCare’s

operations and gave directions to TransCare’s management on Tilton’s behalf.

Accordingly, whether Patriarch Partners was an “employer” raises an issue of fact.


       Finally, the Motion is granted with respect to Patriarch III and the Funds for the

same reasons that the Court granted summary judgment in their favor on the WARN

Act claims. Although the Funds loaned money to TransCare, they (as well as Patriarch

III) had no employees and lacked the ability to influence TransCare in any other




                                            42
16-01033-smb    Doc 157     Filed 05/07/20 Entered 05/07/20 09:56:13        Main Document
                                       Pg 43 of 45



meaningful manner. Hence, they cannot be viewed as “employers” of TransCare’s

employees under the “economic reality” test.


       2.     Maryland Wage Claim

       Under Maryland Wage Payment and Collection Law (“MWPCL”), an “employer”

includes “any person who employs an individual in the State or a successor of the

person.” MD. CODE ANN., LAB. & EMPL. § 3-501(b). Like New York, Maryland

follows the FLSA’s four-factor “economic reality” test to determine the degree of formal

control over workers. Campusano v. Lusitano Constr. LLC, 56 A.3d 303, 307-10 (Md.

Ct. Spec. App. 2012); Rivera v. Mo’s Fisherman Exch., Civil Action No. ELH-15-1427,

2018 WL 2020423, at *11-12 (D. Md. May 1, 2018) (citing precedent and observing that

“Maryland continues to adhere to the decision in Campusano”). Maryland also

examines an individual defendant’s “operational control” over employees and such

control “may be restricted, or exercised only occasionally.” Jones v. Hoffberger Moving

Servs. LLC, 92 F. Supp. 3d 405, 415-16 (D. Md. 2015) (citation and internal quotation

marks omitted); Mould v. NJG Food Serv. Inc., 37 F. Supp. 3d 762, 775 (D. Md. 2014)

(same).


       Because Maryland follows the same test as New York, the Court’s rulings with

respect to the NYLL claims apply to the MWPCL claims.


       3.     Pennsylvania Wage Claim

       Under Pennsylvania’s Wage Payment and Collection Law (“PWPCL”) an

“employer” includes “every person, firm, partnership, association, corporation, receiver

or other officer of a court of [Pennsylvania] and any agent or officer of any of the above-



                                            43
16-01033-smb     Doc 157    Filed 05/07/20 Entered 05/07/20 09:56:13         Main Document
                                       Pg 44 of 45



mentioned classes employing any person in [Pennsylvania].” 43 PA. STAT. § 260.2a.

An “agent” under the statute can include a director of the employer. Bowers v. NETI

Techs., Inc., 690 F. Supp. 349, 354 (E.D. Pa. 1988) (“A director may, and frequently will,

be appointed an agent of the corporation. For example, the board may exercise its

express or implied power to confer authority upon him to act for the corporation. . . . In

this case, he is necessarily an agent, and normally a general agent, of the corporation . . .

.”) (quoting RESTATEMENT (SECOND) OF AGENCY § 14C cmt. b (1958); alterations

omitted). To find an “agent or officer” personally liable for unpaid wages, “evidence of

an active role in decision making is required.” Hirsch v. EPL Techs., Inc., 910 A.2d 84,

88 (Pa. Super. Ct. 2006), cert. denied, 920 A.2d 833 (Table) (Pa. 2007); accord Int’l

Ass’n of Theatrical Stage Emps., Local Union No. 3 v. Mid-Atl. Promotions, Inc., 856

A.2d 102, 105 (Pa. Super. Ct.), cert. denied, 878 A.2d 864 (Table) (Pa. 2004); Mohney v.

McClure, 568 A.2d 682, 686 (Pa. Super. Ct. 1990), aff’d, 604 A.2d 1021 (Pa. 1992).


       The PWPCL “provides a statutory remedy when the employer breaches a

contractual obligation to pay earned wages. The contract between the parties governs in

determining whether specific wages are earned.” De Asencio v. Tyson Foods, Inc., 342

F.3d 301, 309 (3d Cir. 2003) (citation and quotation marks omitted). If the employee

did not have a written contract or collective bargaining agreement with the employer,

“the employee will have to establish the formation of an implied oral contract to recover

under the [PWPCL].” Oxner v. Cliveden Nursing & Rehab. Ctr. PA, L.P., 132 F. Supp.

3d 645, 649 (E.D. Pa. 2015); accord Tyson Foods, 342 F.3d at 309-10.


       For the reasons stated in the section detailing the NYLL claims, Tilton clearly had

“an active role in decision making” at TransCare and is liable for the unpaid wages as an

                                             44
16-01033-smb     Doc 157    Filed 05/07/20 Entered 05/07/20 09:56:13       Main Document
                                       Pg 45 of 45



“agent” of TransCare under the PWPCL. Therefore, the Court grants summary

judgment against Tilton to the Plaintiff on the PWPCL claims pursuant to Federal Civil

Rule 56(f)(1).


       With respect to the Entity Defendants, however, the Plaintiff has not pleaded the

existence of a contract, express or implied. Lacking a contractual relationship, the

Entity Defendants are entitled to summary judgment dismissing the PWPCL claim.


       The Court has considered the Movants’ remaining arguments and concludes that

they lack merit. Settle order on notice.


Dated: New York, New York
       May 7, 2020

                                                       /s/ Stuart M. Bernstein
                                                       STUART M. BERNSTEIN
                                                    United States Bankruptcy Judge




                                            45
